Robinson, J.
(dissenting). The plaintiffs bring this action in Stutsman county against the governor and nearly all the state officers' and the Bank of North Dakota. The complaint is multifarious in the extreme. It covers seventeen pages of single-space typewriting. In a general way it charges all the defendants with official misconduct, and demands that each and all of the state officers be enjoined and restrained from doing any more wrongs. The demand covers two full pages. Pending the action all the defendants were enjoined from depositing any funds belonging to the state or any political subdivision of the same in the Bank of North Dakota. (2) Brazier, Lemke, ITagan, and Oathro from accepting for the purpose of depositing any funds from any source, public or private. (3) Frazier, Hall, John Steen and Poindexter from preparing, issuing, sealing, or assigning any bonds upon property of the state or state-owned utilities. (4) Poin-dexter from auditing any accounts or paying the same or recommending the same for payment and from depositing any money in the Bank *46of North Dakota. (5) Steen, from mixing and confusing funds. (6) Frazier, Lemke, Poindexter, Hagan, and Steen from fixing any state levy to pay interest on bonds of the state-owned utilities. (7) Spitzer-Rorick & Company from selling any bonds of the state. (8) Wallace, tax commissioner, from issuing any orders in respect to the state tax levy, so far as it relates to bonds issued upon property of the state. (9) Frazier, Lemke, Hagan, and Cathro from disbursing any funds in the State Bank other than checks to bona fide depositors.
Well, that is a fair sample. The effect of the injunctional order was to put a brake on all the official business of the state officers. This suit presents matters of strictly public concern, involving questions affecting the rights of the state. It presents an emergency, and so on application to this court an order was promptly issued, revoking the temporary injunction and directing the trial judge to certify the case to this court. The name of the order is of no consequence. You may call it certiorari or what you will. It was issued under the supervisory jurisdiction and the original jurisdiction of this court. Laws 1891, chap. 118. State ex rel. Moore v. Archibald, 5 N. D. 359, 66 N. W. 234. Now the matter is properly before this court for a final determination. The case presents only two questions: (1) Was the action properly brought in Stutsman county; did the court have jurisdiction? (2) Does the.complaint state facts sufficient to invoke equity jurisdiction ?
The bank defendant is an agency of the state, and is subject to the absolute control of three state officers. The state owns the bank and all its property and effect. The” bank is organized under a special act, which provides how it may be sued. Laws 1919, chap. 147. Actions against the bank shall be brought in the county where the bank has its principal place of business, except as otherwise provided by the Code. Sections 7415, 7416, 7418. As those sections do not relate to such an action a» this, the exceptions do not apply to it. The plaintiffs sue as taxpayers to control the official action of state officers. They aver no special injury to themselves. If they may bring such an action in Stutsman county, then of course in any other county a few taxpayers may bring a similar action, and thus force the state officers to neglect, their official business and pass their time in running around the state for the removal or defense of such actions. Hence, for those reasons, *47and by force of the statute, we must conclude that a taxpayers’ suit, such as this, to control the official action of the bank and the state officers, must be brought in Burleigh county and not in any other county.
2. The second point is on the sufficiency of the complaint. It is clearly multifarious. It includes as defendants seveival parties who have no common interest in the action. It improperly unites several causes of action. It is bad for want of equity. While the plaintiff may unite in the same complaint several causes of action for injuries, with or without force, to person or property, or either, the causes of action so united must all belong to the same class, and must affect all the parties to the action. Code, § 1466. As the complaint and the injunetional order show, against each defendant there is a different, though not a separate, complaint or cause of action. There is a different injunetional order. No court should enter upon the trial of such a conglomeration of heterogenous causes of action. If the plaintiffs, as taxpayers, have a meritorious cause of action against either the bank or any of the defendants to restrain them from official misconduct, their proper course is to commence the action in Burleigh county on a complaint stating concisely a cause of action affecting all the defendants and appealing to equity jurisdiction;
For reasons stated the action is dismissed.